                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                            Case No. 3:18-cr-83-J-34JRK

PEDRO SANCHEZ



                                         ORDER

          THIS CAUSE is before the Court on the Defendant, Pedro Sanchez’s Oral Motion

for Judgment of Acquittal (Doc. 47, Motion), made on November 21, 2018. In the Motion,

Sanchez asserts that the Government failed to present sufficient evidence to satisfy the

interstate commerce element required by the federal arson statute, 18 U.S.C. § 844(i),

under which he has been charged. See Doc. 1 at 1 (Indictment) filed May 9, 2018. Both

the Defendant and the Government have submitted memoranda to the Court on the

matter. See Defendant’s Corrected Trial Memorandum on the Proof Required to Satisfy

the Interstate Commerce Element of the Federal Arson Statute (Doc. 43, Defendant’s

Memorandum), filed November 16, 2018; United States’ Proposed Statement of the Case

and Voir Dire Examination Questions (Doc. 46, Government’s Memorandum), filed

November 19, 2018. Additionally, the Court heard argument from counsel on November

21, 2018. See Clerk’s Minutes (Doc. 48, Clerk’s Minutes), filed November 21, 2018.

Therefore the matter is ripe for the Court’s consideration.

     I.      Standard of Review

          Rule 29 of the Federal Rules of Criminal Procedure (Rule(s)), governs a court’s

consideration of a defendant’s request for a judgment of acquittal. Rule 29 directs that “.


                                             1
. . after the close of all the evidence, the court on the defendant's motion must enter a

judgment of acquittal of any offense for which the evidence is insufficient to sustain a

conviction.” Rule 29(a). In evaluating such a motion, the Court must view the evidence

in the light most favorable to the Government and make “all reasonable inferences and

credibility choices” in the government’s favor.” United States v. Gamory, 635 F.3d 480,

497 (11th Cir. 2011) (citations omitted). Ultimately, the Court must deny the motion “if a

reasonable fact finder could conclude that the evidence established the defendant’s guilt

beyond a reasonable doubt.” Id. (citing United States v. Descent, 292 F.3d 703, 706 (11th

Cir. 2002)).

    II.      Background and Arguments of the Parties

          A grand jury sitting in the Middle District of Florida returned an Indictment charging

Sanchez with violating the federal arson statute, 18 U.S.C. § 844(i)1 by “maliciously

damag[ing] and attempt[ing] to damage and destroy, by means of fire, the property of

REO Asset Acquisition, LLC and the structure, including an attached two car garage,

located at 8579 North Lamanto Avenue, Jacksonville, Florida, used interstate commerce

and in an activity affecting interstate commerce.” Indictment at 1. On November 21,

2018, Sanchez waived his right to a jury trial, see Doc. 49 (Waiver to Jury Trial), and

proceeded to a bench trial on stipulated facts. See Clerk’s Minutes. In doing so, he

entered into a stipulation of facts relating to the case. See Doc. 50 (Stipulation), filed


1
 Section 844(i) provides that
       [w]hoever maliciously damages or destroys, or attempts to damage or destroy, by means
       of fire or an explosive, any building, vehicle, or other real or personal property used in
       interstate or foreign commerce or in any activity affecting interstate or foreign commerce
       shall be imprisoned for not less than 5 years and not more than 20 years, fined under this
       title, or both.
18 U.S.C. § 844(i).



                                                   2
November, 21, 2018. For the purposes of the bench trial, the Stipulation establishes

beyond a reasonable doubt that on January 10, 2018, Sanchez maliciously damaged with

the intent to destroy by fire a house located at 8579 North Lamanto Avenue, Jacksonville,

FL (“Lamanto House”), which was owned by REO Asset Acquisition, LLC (“REO”).

Stipulation at 1. REO is located in Golden, Colorado, and was formed in 2007. Id. REO

       initially bought a portfolio of loans containing mortgages. Through acquiring
       the properties underlying the mortgages, the owners of REO intended to
       sell the portfolio of homes, however, due to the market collapse, they chose
       to rent the homes instead and wait for the housing market to recover. REO
       owned approximately 100-125 houses throughout the United States,
       including California, Washington, Arizona, Nevada, Texas, Delaware,
       Connecticut, Pennsylvania, Indiana, Missouri, Florida, and Colorado. In
       early 2016, REO decided to stop leasing its properties and renovate their
       homes for sale once the current leases in the homes expired.

Id. at 1-2.

       For those properties REO owned in Jacksonville, FL, REO hired a local company,

Lighthouse Property Management & Realty of Jacksonville (“Lighthouse”) to oversee the

rental and management of the properties, including the Lamanto House.             Id. at 2.

Lighthouse advertised the Lamanto House for rent through a variety of local and national

websites, id., and provided REO rent for the property by direct deposit into REO’s bank

in Denver, Colorado. Id. For approximately seven years, the “Lamanto house was rented

out to tenants.” Id. at 3. The most recent lease on the Lomanto house was due to expire

on July 31, 2017. Id. Before it did so, REO assigned the Lamanto House to Sanchez to

renovate it for sale. Id. Beginning in August 2017, REO, through Sanchez, was working

“to renovate the Lamanto House and prepare it for sale.” Id. The house remained vacant

as it underwent “extensive repairs.” Id. During this time, the house was insured with “IRG

Underwriters, now known as Landmark Insurance Group,” id. at 4, through a broker in



                                            3
Colorado. Id. The

       policy covered multiple uses including rental and mere use by the property
       owner. At the time of the fire, REO had not informed IRG that the Lamanto
       House no longer had tenants. In the event the Lamanto House did not sell
       or did not receive a good offer, REO intended to rent the home out again as
       it had previously done.

Id.

       To facilitate Sanchez’s work, REO provided Sanchez with a credit card to use for

purchases to improve the Lamanto House, as well as for other REO properties in

Jacksonville. Id. REO also wired money to Sanchez from its Colorado bank to further

the renovations and to pay Sanchez. Id. at 3-4. On January 10, 2018, Sanchez set the

Lamanto House on fire, id., resulting in $64,000 worth of damage to the property. Id. at

4-5.

       At the conclusion of the bench trial, after the Court had accepted the parties’

Stipulation, Sanchez made an oral motion for judgment of acquittal. He asserted that the

evidence before the Court is insufficient to convict him under 18 U.S.C. § 844(i), because

the facts do not establish the required interstate commerce element of the federal felony

arson statute. See Motion; Defendant’s Memorandum at 2. In particular, Sanchez argues

that because the Lamanto House had been unrented and unoccupied for six months prior

to the fire, it cannot be considered to be “used in interstate . . . commerce.” 18 U.S.C. §

844(i); Defendant’s Memorandum at 2.         He therefore argues that the evidence is

insufficient to support a conviction for violation of the federal arson statute. Defendant’s

Memorandum at 24. In contrast, the Government argues the evidence is sufficient to

support a finding of guilt under § 844(i). It contends that the Lamanto House was an item

of inventory owned by REO and had any number of other connections to interstate



                                             4
commerce sufficient to support a guilty verdict against Sanchez for setting fire to the

building. Government’s Memorandum at 4-10. Therefore, the Government asserts that

the interstate commerce element required by § 844(i) is satisfied.

   III.      Discussion

          The sole disputed element of the charged offense is whether the facts admitted by

Sanchez are sufficient to satisfy § 844(i)’s requirement that the structure he admitted

burning, the Lamanto House, was a building “used in interstate . . . commerce.” Id.

          As referenced above, § 844(i) commands that

           [w]hoever maliciously damages or destroys, or attempts to damage or
          destroy, by means of fire or an explosive, any building, vehicle, or other real
          or personal property used in interstate or foreign commerce or in any activity
          affecting interstate or foreign commerce shall be imprisoned for not less
          than 5 years and not more than 20 years, fined under this title, or both.

18 U.S.C. § 844(i) (emphasis added). In evaluating this language, the Supreme Court

has determined that the statute’s terms apply only

          to property that is “used” in an “activity” that affects commerce. The rental
          of real estate is unquestionably such an activity. We need not rely on the
          connection between the market for residential units and the interstate
          movement of people, to recognize that the local rental of an apartment unit
          is merely an element of a much broader commercial market in rental
          properties.

Russell v. United States, 471 U.S. 858, 862 (1985) (citations omitted). Examining further

the language of the federal arson statute in Jones v. United States, 529 U.S. 848 (2000),

the Supreme Court laid out a basic analytical framework for determining whether a burned

structure fell within the scope of § 844(i). The Supreme Court explained that “the proper

inquiry . . . is into the function of the building itself, and then a determination of whether

that function affects interstate commerce.” Id. at 854-55 (internal citations and quotations

omitted). The Court went on to state that the language “used in commerce” “is most

                                                5
sensibly read to mean active employment for commercial purposes, and not merely a

passive, passing, or past connection to commerce.” Id. Accordingly, in evaluating the

question before it, specifically, whether the arson of an owner-occupied residence fell

within the purview of § 844(i), the Supreme Court answered in the negative, noting that

“[t]he home’s only ‘active employment’ . . . was for the everyday living of [the defendant’s

cousin] and his family. . . . He did not use the residence for any trade or business.” Id.

at 856. As such, the Supreme Court held that § 844(i) did not apply to the arson of an

owner-occupied private residence. Id. at 854.

       Following the dictates of Jones and Russell, the Eleventh Circuit Court of Appeals

has identified a three-part inquiry to determine whether a structure falls within the scope

of § 844(i). United States v. Odom, 252 F.3d 1289, 1284 (11th Cir. 2001). A court must

determine the following: “(1) What is the function of the building? (2) Is the function of the

building involved in commerce? (3) Does the commerce in which the building is involved

sufficiently affect interstate commerce?” Id. at 1294. In determining whether the structure

at issue in Odom, a church, was involved in commerce, the Eleventh Circuit observed

that “[t]he purchase and receipt of goods or services necessary for or common to the

maintenance of any building, such as gas, electricity, insurance, or mortgage loans, do

not prove that the function of the building is to engage in commerce.”       Id. 1295 (citing

Jones, 592 U.S. at 856).       Rather, the structure “must be ‘actively employ[ed] for

commercial purposes’” in order to satisfy § 844(i)’s “used in commerce” language. Id.

(quoting Jones, 529 U.S. at 855 (alteration in original)). Additionally, to satisfy the nexus

between the function of the structure and interstate commerce, “the government must

show that the function of the property involves the active engagement in commerce and



                                              6
the property either has a direct and regular connection to interstate commerce, or a

substantial connection to interstate commerce . . . .” Id. at 1296 (internal citations and

quotations omitted).

        In Odom, the Eleventh Circuit concluded that the church at issue did not constitute

a building used in interstate commerce, and as such was not covered by the § 844(i). Id.

at 1297. While the church did receive donations from out-of-state donors, utilized Bibles

and prayer books it had purchased from an out-of-state source, and contributed “to an

out-of-state church organization through its membership in [an] in-state organization . . .

[,] [t]hese ‘connections’ to interstate commerce [were] too passive, minimal and too

indirect to substantially affect interstate commerce.” Id. at 1296-96. Therefore, the court

reversed the convictions under § 844(i) of those persons who set fire to the church.

        In United States v. Morrison, 218 Fed. Appx. 933 (11th Cir. 2007),2 the Eleventh

Circuit again addressed the reach of § 844(i), this time in the context of arson to a building

that had been rented for use as a bar and restaurant. Morrison, 218 Fed. Appx. at 936.

There, the court noted that its decision in Odom clarified that the “government needed to

prove more than a ‘nominal’ connection to interstate commerce . . . .” Morrison, 218 Fed.

Appx. at 944. The Morrison court went on to provide examples of the types of property

that would fall within § 844(i)’s purview, along with examples of property that failed to

meet the statute’s “used in commerce” requirement. Id. at 944-45.

        With respect to the parameters of the requisite interstate commerce nexus
        under § 844(i), we have affirmed a conviction under § 844(i) on a showing
        that the burned down public restaurant in question catered to interstate

2
  Although an unpublished opinion is not binding . . . , it is persuasive authority. United States v. Futrell,
209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally Fed. R. App. P. 32.1; 11th Cir. R. 36–2
(“Unpublished opinions are not considered binding precedent, but they may be cited as persuasive
authority.”).


                                                      7
       travelers and served alcohol and used natural gas, both of which originated
       out of state; determined that the nexus was satisfied where the burned down
       building was a commercial building in which the defendant rented his
       restaurant space, where he purchased products from out-of-state
       manufacturers, and where the restaurant, had it opened, would have been
       a public restaurant available to interstate travelers; and affirmed a
       defendant's conviction under § 844(i) after concluding that the government
       satisfied the interstate commerce nexus requirement through its proof that
       the truck in question was the subject of an interstate lease at the time of its
       attempted bombing and, thus, was a tangible component of interstate
       commerce.

       We have also [held], however, that the § 844(i) interstate commerce nexus
       is not satisfied where the government's only evidence to establish the
       requisite interstate commerce nexus was that the owner of the burned down
       house occasionally produced memoranda on his home computer, which he
       then printed off and hand-delivered to his co-workers at his place of
       employment, a corporation that engaged in international business[;] and to
       show that the church at issue was used in or affected interstate commerce
       was evidence that the church received donations from a few out-of-state
       donors; utilized some Bibles and prayer books that had been purchased
       from an out-of-state distributor; obtained natural gas from an out-of-state
       vendor; and indirectly contributed to an out-of-state church organization
       through its membership in the in-state church organization.

Id. (internal quotations citations omitted). Noting that the function of the structure at the

time of the fire was “a commercial restaurant and bar business,” the court observed that

its alcohol purchases from out of state vendors and catering sales to out of state

customers, standing alone, may have been sufficient to satisfy the interstate commerce

nexus. Id. Rather than relying on those contacts, the court held that “the fact that the

property was rental real estate ‘unquestionably’ demonstrated that the building was

actively employed in, and had a substantial effect on an activity involving interstate

commerce, and thus was covered by § 844(i).” Id. at 945 (citing Russell, 471 U.S. at

862). Thus, the Government’s evidence was sufficient to sustain the arson conviction.

Id.




                                             8
       Supreme Court and Eleventh Circuit precedent, however, instruct that § 844(i)’s

“used in commerce” language is not boundless. See Jones, 529 U.S. at 855; Morrison,

218 Fed. Appx. at 944; Odom, 252 F.3d at 1296. While rental properties, as well as

properties used for business or commercial purposes fall within the statute’s scope, see

Russell, 471 U.S. at 862; Morrison, 218 Fed. Appx. at 944-45, owner occupied residences

and other structures whose connections to interstate commerce are nominal and passive

do not. See Jones, 529 U.S. at 855; Odom, 252 F.3d at 1297. What remains unanswered

by this precedent, and is at issue in this case, is whether a rental property that has

temporarily been removed from the market for renovations, and which the owner intends

to return to market for sale or re-lease, constitutes property “used in interstate commerce”

under § 844(i). Although neither the Supreme Court, or the Eleventh Circuit have directly

addressed the question, the overwhelming authority from other federal circuit courts

persuades the undersigned to conclude that it does.

       The Court begins by noting that several courts of appeal have determined that

once the business nature of a property is established, and barring any evidence of the

owner’s intention to permanently remove the property from the stream of commerce, a

court should presume that the property falls within the scope of § 844(i). See United

States v. White, 771 F.3d 225, 231 (4th Cir. 2014); United States v. Troy, 618 F.3d 27,

32 (1st Cir. 2010); United States v. Iodice, 525 F.3d 179, 184 (2d Cir. 2008); Martin v.

United States, 333 F.3d 819, 821 (7th Cir. 2003); United States v. Estate of Parsons, 314

F.3d 745, 752 (5th Cir. 2002), vacated on other grounds by 367 F.3d 409 (5th Cir. 2004).

These cases and others reflect that property that is temporarily vacant or removed from




                                             9
the commercial market, can nonetheless constitute property “used in commerce” for the

purposes of § 844(i).

       For example, in Troy, a nightclub owner closed her business due to challenges

she encountered in complying with recently passed local safety regulations and

ordinances. 618 F.3d at 29-30. The owner was subsequently convicted under § 844(i)

for attempting to burn down the building. On appeal, the owner argued that because the

building and associated business was closed, it could not be deemed a property “used in

interstate commerce” as required by § 844(i). Id. at 31. The First Circuit Court of Appeals

disagreed noting that the statute’s language and the Supreme Court interpretation of that

language should not be construed “as suggesting that all commercial establishments,

once closed for business for any period or purpose, move beyond the reach of” § 844(i).

Id. at 32. The First Circuit summarized the pertinent facts before it as follows:

       after the nightclub and bar had closed, the [defendant] took substantial and
       definite steps to preserve the value of the business. [A witness] testified
       that after [the nightclub] closed on December 31, 2006, the [defendant] told
       her not to cancel bands that had been booked for performances at [the
       nightclub] later in 2007. Indeed, the [defendant] told [the witness] to
       “continue booking bands” for future engagements. The government also
       presented evidence that the [defendant] hired a structural engineer in early
       2007 to make repairs to [the nightclub’s] floor. Then, too, there was
       evidence that several other repairs were effected in response to defects
       reported by [local government inspectors]. These included the installation
       of new signage, the replacement of outdated safety equipment, and
       modernization of the building's electrical system.
              In addition, the [defendant] took actions aimed at obtaining a valid
       liquor license for [the nightclub] following the revocation of the original
       license at the end of 2006. [The defendant] filed an application for a new
       license. She also filed suit against the Town in an effort to recoup the
       original license. The logical conclusion to be drawn from these efforts is
       that [the defendant] was trying to position [the nightclub] for reopening.

Id. at 32–33. Based on this evidence, the First Circuit determined that the nightclub was

a property used in interstate commerce as required by § 844(i). Id. at 33.

                                            10
       Similarly, in Iodice, the Second Circuit Court of Appeals applied § 844(i) in the

context of the arson of a movable diner that had been closed for a year and a half, but

which the owner intended to reopen at a new location within another six months. 525

F.3d at 183. After examining the Supreme Court’s decision in Jones, and decisions from

other circuit courts addressing the applicability of § 844(i), the Second Circuit concluded

that

       commercial buildings – specifically, restaurants and rental properties – do
       not necessarily relinquish their relationship with interstate commerce for
       purposes of § 844(i) due merely to the fact that they are temporarily vacant.
       Here, the record contains evidence of [the property owner’s] plans and
       arrangements to relocate and open the then-vacant diner. In particular, [the
       property owner] testified before the jury that his diner was “complete and
       ready to open” in October 2001 [weeks before the fire,] and that he had
       plans to do so in a specific month and at a specific location. In addition, [a
       co-conspirator in the arson] testified that [he and the defendant] had been
       hired to burn the diner to prevent it from competing with an existing diner at
       the new location. This testimony corroborates [the property owner’s]
       account of his pre-arson plans regarding the diner, and it demonstrates that
       [the property owner] did not keep silent about his plans with his diner. To
       the contrary, potential competitors apparently knew about those plans and
       considered them serious enough to warrant the hiring of [the defendant and
       his co-conspirator] in order to thwart those plans.

Id. at 184–85. Despite the fact that the diner had been closed for over a year and a half,

and the owner did not intend to open it for another six months, id. at 181-82, the court

determined that the diner still constituted property used in interstate commerce, and thus

was covered by § 844(i). Id. at 185.

       In United States v. Truman, 581 Fed. Appx. 26 (2d Cir. 2014), the Second Circuit

again examined the applicability of § 844(i). There, a defendant challenged his conviction

under the federal arson statute where the burned property included space that was being

renovated, and a real estate agent had shown the property to potential tenants throughout




                                            11
the year proceeding the fire. Id. at 29. The court determined that the evidence showed

that the company that owned the building

        had invested heavily in renovating the property . . . in order to return it to
        commercial use, and had engaged a realtor for the purpose of doing so as
        soon as possible. Additionally, that realtor testified that, at the time of the
        arson, the first floor of the . . . property was ready for tenants to move in . .
        . . Because the government presented ample evidence that [the property
        owner] had undertaken exhaustive “active preparation” to return the
        property to the stream of commerce, and had made “plans and
        arrangements” indicating [the property owner’s] present intent to put the
        building to commercial use, a rational trier of fact could have found that the
        building was “used in interstate or foreign commerce or in any activity
        affecting interstate or foreign commerce” within the meaning of § 844(i) and
        our precedents.

Id. at 29. See also United States v. Dougherty, 706 Fed. Appx. 736, 740 (3d Cir. 2017)

(arson at construction sites for a future warehouse and apartment complex covered under

§ 844(i)); Martin v. United States, 333 F.3d 819, 821-22 (7th Cir. 2003) (arson of

temporarily closed and boarded up apartment building still prosecutable under § 844(i));

Estate of Parsons, 314 F.3d at 752 (arson of hotel currently closed for the season covered

by § 844(i)).

       Additionally, the decisions of other courts support the general position that the fact

that a property is temporarily vacant or unused property does not necessarily remove it

from the stream of interstate commerce and thus the reach of § 844(i). See e.g., White,

771 F.3d at 228, 231 (rental property covered by § 844(i) where tenant still had

possessory rights to rental unit and kept personal belongings in unit, despite not living

there; owner insured property as commercial rental property; and owner told another

individual of his intent to clean the apartment complex so he could rent it out or sell it);

Jennings v. Quintana, 563 Fed. Appx. 882, 885 (3d Cir. 2014) (sale of drugs out of home,

where such sales ceased briefly before arson, and then resumed one month after fire,


                                              12
brings dwelling within the scope of § 844(i)); United States v. Beilharz, No. 1:11cv1222

(LMB), No. 1:09cr105 (LMB), 2012 WL 2153157, at *3 (E.D. Va. June 12, 2012) (arson

of “dwindling” business which was still stocked with inventory, while nonetheless not

currently open to the public, was covered by § 844(i)); United States v. Barker, 72 Fed.

Appx. 246, 249 (6th Cir. 2003) (§ 844(i) applied to arson of vacant cabins that had not

been taken off of the rental market); United States v. Williams, 299 F.3d 250, 255-56 (3d

Cir. 2002) (currently vacant building, for which soon to be commencing lease was just

signed, was covered by § 844(i)); United States v. Milligan, 3 Fed. Appx. 169, 170-71 (4th

Cir. 2001) (arson of recently vacant apartment, where vacancy was a result of defendant

landlord evicting tenant, falls under purview of § 844(i)); United States v. Gallagher, 223

F.3d 511, 515-16 (7th Cir. 2000) (defendant’s arson of commercial barn containing hay

and livestock was covered by §844(i) where owner of barn intended to sell livestock and

cease business, but fire occurred prior to full winding down of business). Indeed, the

overwhelming weight of authority supports the conclusion that a rental property, while

temporarily vacant and off the market, can still constitute a property “used in interstate

commerce” for the purposes of § 844(i).

       Turning to the present matter before the Court, the Court concludes that the facts

admitted by Sanchez pursuant to the Stipulation are sufficient to satisfy the requisite

interstate commerce nexus to support a conviction under § 844(i). See Odom, 252 F.3d

at 1294 (laying out three part test). First, the Lamanto House functioned as a rental

property belonging to REO. Id. (questioning the function of the building); Stipulation at 1-

2. Second, the “function of the building involved commerce.” Odom, 252 F.3d at 1294.

Indeed, while the Lamanto House served as a residence for those who rented it from



                                            13
REO, the property’s underlying purpose was that of a rental property owned by REO for

the purpose of generating profits. Stipulation at 1-2; Russell, 471 U.S. at 862 (rental of

real estate unquestionably among activities that affect commerce). With the third prong

of the Odom test, the Court must determine whether “the commerce in which the building

is involved sufficiently affect[s] interstate commerce.” Odom, 252 F.3d at 1294 (emphasis

supplied). Here the answer turns on whether the Lamanto House’s vacant status and

absence from the rental market for six months removes it from the reach of § 844(i).

Based on the authority discussed above, the Court concludes that it does not.

       As discussed above, several courts of appeals have concluded that when a

property’s business or commercial nature is established, a court should presume that the

property falls within the scope of § 844(i), barring any evidence suggesting that the owner

intended to permanently remove the property from the stream of interstate commerce.

See White, 771 F.3d at 231; Troy, 618 F.3d at 32; Iodice, 525 F.3d at 184; Martin, 333

F.3d at 821; Estate of Parsons, 314 F.3d at 752. The stipulated facts regarding the

Lamanto House are sufficient to support a finding that the property’s commercial nature

had been established and no facts suggest that REO intended to permanently remove

the Lamanto House from interstate commerce. The Lamanto House was a property with

an established commercial nature as it was one of the many rental properties within

REO’s inventory. Stipulation at 1-2. While the property had been removed from the rental

market for the six months prior to the fire, that removal was for the purpose of renovating

the property to prepare it for sale or re-rental. Id. at 3. To further that effort, REO

employed the Defendant, Sanchez, to renovate the home for resale or future rentals, and

gave him credit cards and wired him funds so that he could complete the renovations. Id.



                                            14
at 3-4. Additionally, during this period of renovation, REO maintained insurance on the

property as if it was a commercial rental property. Id. at 4. See also e.g., White, 771 F.3d

at 231 (ongoing insurance of property as a rental); Martin, 333 F.3d at 822 (same); Barker,

72 Fed. Appx at 247 (same); Milligan, 3 Fed. Appx. at 170 (same). These facts belie any

suggestion that during the six months that the Lamanto House was vacant, REO had

intended for that vacancy to represent a permanent removal of the property from the

stream of interstate commerce. As such, this case is similar to those cases in which the

courts determined that property temporarily removed from the market nonetheless

remained covered by § 844(i). See e.g., Dougherty, 706 Fed. Appx. at 740 (arson at

construction sites for a future warehouse and apartment complex); Truman, 581 Fed.

Appx. at 29 (rental property being renovated for re-lease); Iodice, 525 F.3d at 183 (diner

closed for over one and a half years and set to reopen in another six months); Troy, 618

F.3d at 32-33 (temporarily closed nightclub); Martin, 333 F.3d at 821-22 (temporarily

closed and boarded up apartment building); Estate of Parsons, 314 F.3d at 752 (hotel

currently closed for the season). Accordingly, the Court concludes that the stipulated

facts before it are sufficient, as required by Rule 29, to establish that REO’s temporary

removal of the Lamanto House from the rental market did not evidence its intent to

permanently remove the property from the stream of interstate commerce. Therefore, the

Lamanto House falls within the scope of § 844(i), and the statute’s interstate commerce

requirement is satisfied.

       In reaching this conclusion, the Court recognizes that in Odom, the Eleventh Circuit

cited with favor two decisions issued by the Eighth Circuit Court of Appeals, United States

v. Ryan, 227 F.3d 1058 (8th Cir. 2000), and United States v. Rea, 223 F.3d 741 (8th Cir.



                                            15
2000), on which Sanchez relies. Odom, 252 F.3d at 1295; Defendant’s Memorandum at

15, 22. In Odom, the Eleventh Circuit stated

       [t]he mere engagement in commercial activities may not necessarily provide
       the requisite nexus between the function of the building and interstate
       commerce. See United States v. Ryan, 227 F.3d 1058, 1061 (8th Cir. 2000)
       (explaining that a commercial building must still have an active connection
       to interstate commerce to be covered by § 844(i)); see, e.g., id. at 1062-63
       (concluding a vacant former commercial establishment failed to create a
       sufficient interstate commerce nexus under § 844(i)); United States v. Rea,
       223 F.3d 741, 743 (8th Cir. 2000) (finding that merely because the building
       is church property does not mean that it meets the interstate commerce
       requirement for § 844(i)).

Odom, 252 F.3d at 1295. Rea and Ryan, which were both decided immediately after the

Supreme Court’s decision in Jones, emphasized aspects of Jones which directed that §

844(i)’s language regarding property “used in commerce” required that the property at

issue must be in “active employment for commercial purposes, and not merely a passive,

passing, or past connection to commerce.” Jones, 529 U.S. at 854-55; see also Ryan,

227 F.3d at 1061-62; Rea, 223 F.3d at 744. For example, in Rea, the Eighth Circuit ruled

that a church whose utilities came from out-of-state did not fall within the purview of §

844(i). Rea, 223 F.3d at 743-44. More relevant to the instant case, in Ryan, the Eighth

Circuit evaluated whether the arson of a closed fitness center owned by an out-of-state

resident and leased to the owner’s own shell corporation, fell within the scope of the “used

in interstate commerce” language in § 844(i).

       In Ryan, after the fitness center closed, its owner initiated steps to sell the

business. Ryan, 227 F.3d at 1060. However, at the time of the fire, the property was not

listed for sale or rent. Id. The Eighth Circuit ruled that the evidence before the court was

insufficient to support a finding that the property was used in interstate commerce such

that it would fall within the scope of § 844(i). In particular, the Eighth Circuit stated


                                              16
       [t]he evidence adduced at trial is insufficient to satisfy section 844(i)'s
       interstate commerce requirement, as construed in Jones. That the Fitness
       Center was owned by an out-of-state resident does not establish the
       requisite nexus. . . . Likewise, the fact that the [property owner] leased the
       Fitness Center to his own shell corporation fails to create a sufficient nexus
       with interstate commerce. Although the Court in Russell v. United States
       found that an apartment building that was being “used as rental property”
       and which produced rental income was sufficiently connected to interstate
       commerce for purposes of section 844(i), the Fitness Center was not
       similarly used at the time of the fire. [The property owner] was holding the
       Fitness Center through the formality of a lease agreement with his wholly
       owned company. Such a passive legal arrangement does not transform an
       otherwise unused building into actively employed property sufficient to
       satisfy section 844(i)'s interstate commerce element.
               Furthermore, the evidence pertaining to the Fitness Center's closing
       and its potential sale does not satisfy section 844(i). [The evidence indicated
       that] the Fitness Center was about to be placed on the market for sale and
       it had the “potential for ready reentrance as a functioning business in the
       commercial marketplace. These findings make clear that the Fitness
       Center was not currently used in commerce or in an activity affecting
       commerce, and that it merely had a “past connection to commerce,” which
       is insufficient under Jones. Similarly, the bare fact that the Fitness Center
       was marketable does not constitute active employment for commercial
       purposes. If this were sufficient to create an interstate commerce nexus
       under section 844(i), the statute would encompass all property, for all
       property will sell at some price.

Id. at 1063–64 (citations and quotations omitted).

       The Eighth Circuit’s analysis of § 844(i), based on its reading of Jones, represents

a narrow interpretation of the statute when applied in settings of a property that has been

removed from the commercial market for a period of time. Other courts which have

evaluated similar situations have distinguished Ryan and declined to follow this seemingly

restrictive interpretation of Jones and § 844(i). See e.g. Williams, 299 F.3d at 256

(distinguishing fitness center in Ryan as “permanently closed”); United States v. Jimenez,

256 F.3d 330, 338 n.8 (5th Cir. 2001) (characterizing property in Ryan as “permanently

closed”); Milligan, 3 Fed. Appx. at 171 n.4 (describing property in Ryan as suffering from




                                             17
“business failure”); Beilharz, 2012 WL 2153157 at *2 n.3 (distinguishing fitness center in

Ryan as “officially closed”).

       Indeed, in Troy, the First Circuit cautioned against reading Jones so literally as to

suggest that “all commercial establishments, once closed for business for any period of

time or purpose, move beyond the reach of section 844(i).” Troy, 618 F.3d at 32. The

court noted that the Jones decision was factually distinguishable in that it addressed

whether an owner-occupied residence fell within the scope of § 844(i). In doing so, the

court cautioned that the Jones’ language requiring that property be “actively used” in

interstate commerce, rather than in a merely passive, passing or past nature “cannot be

transplanted root and branch into the much different terrain” of a case addressing arson

of a temporarily closed commercial property. Id. at 31. Thus, the court rejected a strict,

mechanical, and narrow reading of Jones, and advocated that a better interpretation and

application of Jones to the fact pattern before it was “that a building that is temporarily

closed may still remain in active and commercial use.” Id. at 32.

       Similarly, in Iodice, the Second Circuit warned against applying the language from

Jones too narrowly. The court noted that

       [w]e have observed that it is always hazardous to seize upon a single word
       or phrase in a judicial opinion and build upon it a rule that was not in issue
       in the case being decided. In that vein, we note that Jones concluded only
       that § 844(i) did not cover a private, owner-occupied, residential dwelling
       that served no commercial purpose whatsoever. In doing so, the Court
       rejected the argument that the structure was “used in” interstate commerce
       merely due to its receipt of interstate goods like energy and its role in the
       owner's procurement of insurance and financing. However, the Court did
       not confront and thus did not address those circumstances that serve to
       remove a commercial building that would otherwise be covered by § 844(i),
       but is temporarily inoperative, from the protection of that statute. To the
       extent that [the defendant] now urges us to adopt an overly literal reading
       of the “active employment” phrase in Jones, we refuse to do so.



                                            18
Iodice, 525 F.3d at 183–84 (internal quotations and citations omitted). See also White,

771 F.3d at 231-32 (rejecting a narrow reading of Jones that would require the property,

at the exact moment of being set on fire, to be presently used in commerce); Williams,

299 F.3d at 256-57 (rejecting an “overly-literal and narrow definition of the word ‘used’

from section 844(i)”). A review of these decisions suggests that the Eighth Circuit’s

interpretation of Jones in Ryan is too narrow or mechanical and that the better course to

follow is to carefully apply the requirements of Jones to the specific facts before the court

“in a particular case.” See Williams, 299 F.3d at 256-57; Jimenez, 256 F.3d at 338 n.8;

Milligan, 3 Fed. Appx. at 171 n.4; Beilharz, 2012 WL 2153157 at *2 n.3; White, 771 F.3d

at 231-32; Troy, 618 F.3d at 32; Iodice, 525 F.3d at 183–84.

       Returning to the Eleventh Circuit’s decision in Odom, the court there did cite with

favor the Eighth Circuit’s decisions in Rea and Ryan, as well as the Supreme Court’s

command in Jones that “a building must have more than a passive, past, or passing

connection to interstate commerce.” Odom, 252 F.3d at 1296 (citing Jones, 529 U.S. at

855). However, like the court in Rea, in Odom the court was evaluating whether the arson

of a church fell within the purview of § 844(i). Therefore, it was entirely appropriate that

the Odom court looked to the Eighth Circuit’s decision in Rea. The Odom court concluded

that the church’s limited receipt of out-of-state donations, its use of a few Bibles and

prayer books that had been purchased from out-of-state, and its indirect association with

an out-of-state organization were far too passive, past, or passing to establish the

requisite connection with interstate commerce to be covered by the federal arson statute.

Id. at 1296-97.




                                             19
       However, to the extent the court in Odom relied on Ryan in discussing its

application of § 844(i), it is not evident that the Eleventh Circuit intended to adopt Ryan’s

specific holding that a closed business structure was not protected under the federal

arson statute. Rather, it appears that the Odom court’s citation to Ryan focused on the

broader principle from Jones – that when evaluating a property’s connection with

interstate commerce, the property’s connection needed to be active, direct, and regular,

rather than more attenuated, as in the form of receiving utilities, being covered by

insurance, or being financed by an out-of-state bank. Id. Indeed, because the church in

Odom was a functioning church and not closed, the Eleventh Circuit had no cause to

consider whether it agreed with the more narrow holding from Ryan regarding a

temporarily ceasing of “active” use. Rather, a careful reading of Odom suggests that the

Eleventh Circuit relied on Ryan for guidance as to whether a structure with only limited

connections to interstate commerce nevertheless had a sufficient connection to satisfy

the interstate commerce requirement, not to address or consider the effect of the closure

of a business with otherwise sufficient interstate commerce connections or the temporary

removal of such a business from the stream of commerce. Accordingly, the Court does

not view Odom as suggesting that the Eleventh Circuit has endorsed the narrow

interpretation of Jones as urged by Sanchez.

       Viewing all of the evidence as directed by Rule 29, the Court concludes that the

stipulated facts before the Court establish that Sanchez set fire to a building, the Lamanto

House, which was a rental property belonging to the company REO. While the Lamanto

House had not been rented for the six months prior to the fire, during this time, REO was

investing in the property to remodel it to make it ready for sale or re-lease to tenants. To



                                             20
do so, REO hired Sanchez to oversee the remodeling work, provided him with credit cards

to pay for materials, and provided him with additional funds for his work. During this time,

REO also insured the property as a rental unit. All of these facts establish that the

Lamanto House served a business or commercial function for REO, and that despite

REO’s six month removal of the home from the market, REO did not intend to permanently

remove the property from the stream of interstate commerce. Therefore, the stipulated

facts before the Court are sufficient to establish that the Lamanto House is covered by §

844(i) as a “building . . . used in interstate or foreign commerce or in any activity affecting

interstate or foreign commerce.” 18 U.S.C. § 844(i). As such, the evidence satisfied the

interstate commerce requirements of § 844(i). Accordingly, a reasonable fact finder could

conclude that the Stipulation established Sanchez’s guilt beyond a reasonable doubt. As

such, Sanchez’s Motion for Judgment of Acquittal is due to be denied.

       In light of the foregoing, it is hereby ORDERED:

       Defendant Pedro Sanchez’s Oral Motion for Judgment of Acquittal (Doc. 47) is

DENIED.

       DONE AND ORDERED in Jacksonville, Florida this 3rd day of January, 2019.




lc26

Copies to:

Counsel of Record




                                              21
